Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
Claims 1-4,9,11-17,19-49 and 51-54 are pending in the application. Claims 14,15,19,21-25 and 28-48 are withdrawn from consideration. Claims 18 and 50 were canceled in the amendment filed 7/20/21.
The rejection of claims 1-4,9,11-13,16,17,20,26,27,49 and 51-53 under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US 8,628,753B2) in view of Achilefu et al. (US 2009/0124792A1) is withdrawn. 
The rejection of claims 1-4,9,11-13,16,17,26,27,49,53 and 54 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/01513A1) in view of Achilefu et al. (US 2009/0124792A1) is withdrawn. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 49 comprises compounds in Table 4 that do not contain at least four sulfonates, alkyl sulfonates, arylsulfonates and taurines (for example D17,D19). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicant’s arguments with respect to claim(s) 1-4,9,11-13,16,17,20,26,27,49 and 51-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,9,11-13,16,17,20,26,27,49 and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 9,097,667B2) in view of Yang et al. (US 2013/01513A1).

moiety 
    PNG
    media_image1.png
    108
    225
    media_image1.png
    Greyscale
, Y is a bridge unit (e.g. 
    PNG
    media_image2.png
    87
    270
    media_image2.png
    Greyscale
), Ψ comprises

    PNG
    media_image3.png
    123
    200
    media_image3.png
    Greyscale
 and Z is a counterion (abstract; column 5, lines 1-29). 
R3 and R4 may comprise (R)p-(L)q wherein each R is H, or an alkyl group, a water soluble polymer group, a sulfonyl group, etc. (column 6, lines 15-40).
R7 may comprise (R)p-(L)q wherein each R is H, or an alkyl group, an aryl group, etc. (column 55, lines 27-49) and encompasses the Q of the instant claims.
The F moiety 
    PNG
    media_image1.png
    108
    225
    media_image1.png
    Greyscale
encompasses the P1 or P2 of the instant claims.  
The Y bridge unit (e.g. 
    PNG
    media_image2.png
    87
    270
    media_image2.png
    Greyscale
) encompasses the B of the instant claims and W (e.g. cyclic moiety) of the instant claims.  
The Ψ moiety 
    PNG
    media_image3.png
    123
    200
    media_image3.png
    Greyscale
 encompasses the P1 or P2 of the instant claims.  
The fluorescent compounds are near-IR dyes and comprise 
    PNG
    media_image4.png
    185
    411
    media_image4.png
    Greyscale
, etc. (column 9, lines 1-26; column 101, lines 1-16) which encompass the compound of the instant claim 1 which has at least four sulfonates and P17 of the table 2a. One of R3 and R4 is a reactive group capable of forming a covalent bond upon reacting with a 3 and R4 is a water soluble polymer group (column 9, lines 23-26; column 17, lines 31-36). 
The R3 and R4 reactive group encompasses the L moiety bearing a reactive group of the instant claims.
The near-IR dyes are substituted with a binding agent, such as a polypeptide, antibody, etc.
which binds selectively to a target (column 17, lines 37-46). 
The fluorescent compounds have higher water solubility, improved fluorescence quantum yield, improved photostability, etc. (column 2, lines 29-38) and the fluorescence excitation wavelength may range from about 350 to about 1200 nm (e.g. about 950 nm to about 1250 nm) (column 3, lines 20-23; column 10, lines 26-30; column 34, lines 20-26; column 59, lines 40+; column 60, lines 13-38).
The near-IR dyes can be administered to a subject, for imaging, in a variety of forms adapted to the chosen route of administration, i.e., orally, parenterally (intravenous, etc.) (column 20, lines 26-39; column 26, lines 47-56; column 27, lines 1-15; column 139, lines 23+; column 140, lines 24-39). 
Mao et al. does not explicitly disclose that the molecule absorbs and/or emits light between 950 nm and 1350 nm or a pharmaceutically acceptable excipient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluorescent compounds comprising least four alkyl sulfonate moieties of Mao et al. absorbs and/or emits light between 950-1350 nm, between 1000 nm and 1250 nm as Mao et al. teaches that the water soluble fluorescent compounds comprising least four alkyl sulfonate moieties have fluorescence excitation wavelength ranges from 350-1200 nm, such as about 950 nm, about 1000 nm, about 1250 nm, etc. which encompasses the wavelength range of the instant claims and provides for sufficient specificity for providing near-IR dyes.
Therefore, it would have been predictable to one of ordinary skill in the art that the fluorescent compounds comprising least four alkyl sulfonate moieties of Mao et al. will have absorbance and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the near-IR dyes in a pharmaceutically acceptable composition with a pharmaceutically acceptable excipient as Mao et al. teaches of the administration of the near-IR dyes to a subject, for in vivo imaging, in a variety of forms adapted to the chosen route of administration, i.e., orally, parenterally (intravenous, etc.) which necessarily require a pharmaceutically acceptable excipient.

Mao et al. does not disclose that P1 and P2 are a polysulfonated benz[c,d]indole.
Yang et al. (US 2013/01513A1) discloses near-infrared organic carbocyanine dyes (p1, [0010]), such as
    PNG
    media_image5.png
    203
    519
    media_image5.png
    Greyscale
wherein X is Cl,Br; R1 is methyl, (CH2)2-SO3-, etc.; R2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.) (p10, [0114-0115]; p17-19, [0129]). NIR dyes have an electromagnetic spectra from 680-1600 nm (p6, [0089]). The pentamethine and heptamethine cyanine dyes are water-soluble (p6, [0090-0091]) wherein the sulfonate group leads to some water solubility (p6, [0094]).
The dyes are used for detecting, imaging and locating cancer cells in a subject (abstract; p1, [0010],[0012]; p2, [0017],[0020]; p21, [0138]). The dyes may be conjugated or complexed to a molecule, targeting ligand for site specific targeting (p7, [0093]; p22, [0152]; p25, [0187]). 

It would have been predictable to one of ordinary skill in the art to substitute the benzindole moieties of Mao et al. with the benz[c,d]indole of Yang et al. to tailor the absorption and/or emission wavelength of the dye and customize the resulting dyes to the desired wavelengths, as it is predictable to substitute one known indole moiety for another known indole moiety. 
	
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/MELISSA J PERREIRA/               Examiner, Art Unit 1618